United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2071
Issued: July 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 11, 2009 appellant filed a timely appeal from the July 15, 2009 decision of the
Office of Workers’ Compensation Programs that terminated his compensation benefits. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits.
On appeal, appellant, through his attorney, contends that the Office decisions are contrary
to fact and law.
FACTUAL HISTORY
On December 7, 2005 appellant, then a 57-year-old letter carrier, injured his right leg
when he slid on icy snow while delivering mail. He did not stop work but began a modified-duty
assignment. On February 6, 2006 the Office accepted that he sustained a right medial-collateral
ligament strain. On August 7, 2006 Dr. John H. Wilber, a Board-certified orthopedic surgeon,
performed right knee arthroscopy with a partial meniscectomy. Appellant was placed on the

periodic rolls in receipt of wage-loss compensation. A November 27, 2006 functional capacity
evaluation demonstrated that he did not have the ambulatory endurance required to perform his
duties as a letter carrier.
On February 2, 2007 the Office referred him to Dr. Sheldon Kaffen, Board-certified in
orthopedic surgery, for a second opinion evaluation. The statement of accepted facts provided to
Dr. Kaffen described the duties and physical requirements of a letter carrier and advised that the
claim was accepted for a right knee collateral ligament strain.
On March 22, 2007 Dr. Wilber found that appellant could return to restricted duty. He
reported that, when he performed appellant’s right knee surgery, there was significant
chondromalacia of the patella and the patellar groove in addition to a complex tear of the medial
meniscus. The record indicates that appellant returned to light duty.
In an April 12, 2007 report, Dr. Kaffen noted the history of injury and reviewed
appellant’s medical treatment records. On examination, appellant complained of intermittent
right knee pain. Dr. Kaffen advised that the only positive finding was tenderness in the anterior
medial soft spot of the right knee. He diagnosed a medial meniscus tear of the right knee caused
by the December 7, 2007 employment injury and found that there were no residuals of the
condition on physical examination following surgery. Dr. Kaffen noted that neither the surgical
report nor magnetic resonance imaging (MRI) scan were in the records forwarded to him;
however, he concluded that appellant was capable of performing his full duties as a letter carrier
as described in the statement of accepted facts.
On May 10, 2007 Dr. Wilber reiterated that appellant should remain on light duty.
The Office found a conflict in medical opinion between Dr. Wilber and Dr. Kaffen as to
whether appellant had residuals of his accepted condition and his capacity for work. On
August 1, 2007 appellant was referred to Dr. Robert Corn, a Board-certified orthopedic surgeon,
selected as the impartial specialist. An amended statement of accepted facts indicated that the
accepted condition was right knee collateral ligament strain.
In an August 23, 2007 report, Dr. Corn reviewed the history of injury and medical
treatment and listed appellant’s complaint of right knee pain and swelling, aggravated by stair
climbing. He noted that the conditions of right knee sprain and a complex tear of the medial
meniscus were accepted conditions. On examination, Dr. Corn found tenderness along the
medial joint line and +2 effusion. Apley grind test yielded pain along the medial aspect of the
right knee. Dr. Corn reviewed the duties of a letter carrier with appellant and stated that there
was still definite objective evidence that he had not completely recovered from the right knee
surgery. He listed effusion, thickening of the medial synovium, tenderness along the knee joint
line and persistent weakness in the right lower extremity. Dr. Corn found that appellant could
not return to his regular duties as a letter carrier. He advised that a new MRI scan should be
obtained to determine the extent of any residual injury or meniscal damage that had either
recurred or subsequently developed and that a functional capacity evaluation would be
appropriate to objectively assess appellant’s recovery.

2

On February 26, 2008 the employing establishment informed the Office that appellant
stopped work for a nonwork-related procedure. On February 28, 2008 appellant advised the
Office that he was off work to undergo a back procedure. He noted that Dr. Corn’s office had
contacted him for testing but he had not responded and the tests were not performed. Appellant
returned to limited duty on March 6, 2008.
On March 27, 2008 Dr. Wilber noted that physical examination demonstrated mild
effusion over the patellofemoral joint. He advised that appellant should continue limited-duty
work with the restrictions previously recommended. Dr. Wilber noted that he was trying to
amend the claim to include traumatic chondromalacia of the patella.1
The record documents that prior to July 2, 2008 the MRI scan test and functional capacity
evaluation recommended by Dr. Corn were not scheduled. A March 4, 2008 message stated that
“per Carol, [physician] will give an assessment based on medical record.” A July 2, 2008 note
advised that Dr. Corn’s August 23, 2007 referee examination was no longer valid because “the
referee examiner has failed to provide an addendum to his report since September 19, 2007, after
numerous requests, thus leaving the report incomplete.”
The Office determined that the conflict in medical opinion between Dr. Wilber, and
Dr. Kaffen remained unresolved. On August 20, 2008 it referred appellant to Dr. Ralph J.
Kovach, a Board-certified orthopedic surgeon, for an impartial evaluation. In a September 3,
2008 report, Dr. Kovach reported that the accepted condition was collateral ligament strain of the
right knee. He reviewed the medical record and advised that the surgical report was not found.
Examination of the right knee revealed no swelling or effusion and full extension and 130
degrees of flexion, no sign of valgus, varus, anterior or posterior instability and no angular
deformity on weight bearing. Strength was 5/5 and McMurray’s test negative. Dr. Kovach
found minimal crepitation on flexion and extension of both knees and advised that appellant had
reached maximum medical improvement. In response to Office questions, Dr. Kovach advised
that the torn medial meniscus was work related but the chondromalacia was not. He stated that
the accepted right collateral ligament strain had resolved and, because the torn meniscus had
been surgically repaired, it no longer contributed to appellant’s knee problems. Dr. Kovach
advised that the chondromalacia was a preexisting condition. He found that the residuals of the
December 7, 2005 work injury did not preclude appellant from performing the regular duties of
his date-of-injury job as a letter carrier. Appellant had minimal objective findings on
examination, a negative McMurray’s test, no instability or joint tenderness to the right knee, no
atrophy of the thigh or gross weakness in flexion and extension of his knee. Dr. Kovach
concluded that appellant did not require any ongoing medical treatment for the accepted
conditions.
In an August 26, 2008 report, Dr. Todd S. Hochman, Board-certified in internal medicine
and pediatrics, provided an impairment rating for appellant’s right knee. He advised that, under
the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment2 (A.M.A., Guides), appellant had 12 percent impairment to his right leg.
1

On May 27, 2008 appellant filed a claim for a schedule award.

2

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

3

The Office obtained a copy of the August 7, 2006 surgical report, which it forwarded to
Dr. Kovach together with medical evidence. It asked him to address whether appellant had
chondromalacia of the patella and, if so, whether it was caused, aggravated, accelerated or
precipitated by the December 7, 2005 employment injury. On October 29, 2008 Dr. Kovach
reviewed the additional evidence, including the surgical report which showed that there was
evaluation of the trochlea, the patella, medial joint space, the cruciate ligaments, the lateral joint
space and lateral gutter of the right knee. The specific findings noted were a tear of the medial
meniscus longus posterior horn, a small cartilage defect in the trochlea and a small cartilage
defect on the right posterior lateral tibial plateau. Dr. Kovach advised that there was no mention
of any specific pathology to the patella in the report and that surgery consisted of a resection of
the torn medial meniscus. Based on his review of the report from surgery and other medical
records, there was no description of chondromalacia patella such that the diagnosis of right
chondromalacia patella was not substantiated and did not exist.
On November 21, 2008 the Office proposed to terminate appellant’s compensation
benefits on the grounds that the weight of medical opinion was represented by Dr. Kovach and
established that he no longer had disability or residuals due to the accepted condition. It noted
that several requests were made for Dr. Corn to provide further evaluation based on the
information of file but that an addendum report was not received.
On December 4, 2008 Dr. Wilber advised that appellant’s knee was slowly improving
and that his ongoing problem was with chondromalacia of the patellofemoral joint. He reviewed
the surgical report and noted that it mentioned a lesion involving the trochlear groove, which is
part of the patellofemoral joint. Dr. Wilber stated that appellant had a clear intraoperative
picture in his chart that showed chondromalacia of the patellofemoral joint, especially in the area
of the trochlear groove.
By decision dated December 29, 2008, the Office terminated appellant’s compensation
benefits finding that the accepted right knee collateral ligament strain had resolved and that the
weight of medical opinion established that he could resume full duty as a letter carrier.
On January 4, 2009 appellant, through his attorney, requested a hearing. On February 19,
2009 counsel contended that an additional accepted condition was a complex tear of the right
knee medial meniscus. Therefore, an incorrect statement of accepted facts had been provided to
Dr. Kovach and his report was of reduced probative value. In reports dated January 8 to April 9,
2009, Dr. Wilber advised that appellant continued to have occasional pain and swelling of the
right knee but could continue work with his restrictions.
At the May 12, 2009 hearing, counsel reiterated that the statement of accepted facts did
not include a correct list of accepted conditions such that a new impartial examiner should be
selected. He also contended that Dr. Kovach’s opinion was not well rationalized concerning the
condition of chondromalacia patella and that appellant was entitled to a schedule award.
In a July 15, 2009 decision, an Office hearing representative affirmed the December 29,
2008 decision. The hearing representative noted that, although the statement of accepted facts
did not list the torn meniscus as an accepted condition, the second opinion and referee examiners

4

both found that the condition was work related but no longer disabling. Dr. Kovach found that,
while the tear was work related, it had been repaired with surgery and was no longer disabling.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.3
The Office’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.4
Section 8123(a) of the Federal Employees’ Compensation Act5 provides that, if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.6 When the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based on
a proper factual background, must be given special weight.7
ANALYSIS
The Board finds that the Office did not meet its burden of proof to terminate appellant’s
compensation benefits. The accepted conditions in this case are right knee medial collateral
ligament strain and tear.
The Office found a conflict in medical evidence between appellant’s attending physician,
Dr. Wilber, and an Office referral physician, Dr. Kaffen as to whether there were continuing
residuals and disability due to the employment injury. It initially referred appellant to Dr. Corn
selected as the impartial medical specialist. In an August 23, 2007 report, Dr. Corn provided
positive physical findings and advised that appellant had continuing residuals of his right knee
injury. He noted, however, that to answer the questions posed he recommended that a functional
capacity evaluation be obtained together with an MRI scan to further assess appellant’s accepted
knee condition. Although the record contains several e-mail messages and a memorandum of a
telephone call with appellant, there is no evidence to establish that the Office authorized
Dr. Corn to obtain the functional capacity evaluation or additional diagnostic testing or that
scheduling was obtained. The Office’s procedure manual provides that, if clarification or
additional information is necessary from the impartial specialist, the claims examiner will write
to the specialist to obtain the information.8 There is no evidence of record to establish that the
3

Jaja K. Asaramo, 55 ECAB 200 (2004).

4

Id.

5

5 U.S.C. §§ 8101-8193.

6

Id. at § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

7

Manuel Gill, 52 ECAB 282 (2001).

8

Federal (FECA) Procedure Manual, Part 3 -- Claims, Medical Examinations, Chapter 3.500.5(b)(2)
(March 1994).

5

claims examiner followed this procedure prior to referring appellant to Dr. Kovach for an
impartial medical examination. The e-mails of record are not sufficient to establish that the
Office conformed to its procedure manual in obtaining the additional information or tests
recommended by Dr. Corn.
The Office’s procedures provide that, when a second referee specialist’s report is
requested before the Office has attempted to clarify an original referee specialist’s report, the
second report must be excluded.9 The Board finds that Dr. Kovach’s report should be excluded
from the record because the Office did not follow it procedures. The Office failed to write to
Dr. Corn to authorize the requested functional capacity evaluation or diagnostic test and request
that he provide a supplemental report.10 For this reason, the Board finds that the Office did not
meet its burden of proof to terminate appellant’s compensation benefits.11
CONCLUSION
The Board finds that the Office did not meet its burden of proof to terminate appellant’s
compensation benefits.

9

Id. at Chapter 3.500.6.

10

Id.

11

Jaja K. Asaramo, supra note 3.

6

ORDER
IT IS HEREBY ORDERED THAT the decision July 15, 2009 decision of the Office of
Workers’ Compensation Programs be reversed.
Issued: July 21, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

